52 F.3d 342
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.SOUTHERN UTE INDIAN TRIBE, Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 93-5019.
United States Court of Appeals, Federal Circuit.
Dec. 21, 1994.

ORDER
RICH, Circuit Judge.


1
Having considered the unopposed motion of Plaintiff-Appellant Southern Ute Indian Tribe to remand this case, without oral argument, to the Court of Federal Claims with directions to vacate the October 5, 1992 Order of the Court of Federal Claims dismissing the Plaintiff-Appellant's complaint for lack of jurisdiction pursuant to 28 U.S.C.A. Sec. 1500 (1994) and to reinstate the Tribe's complaint, the motion is GRANTED.


2
This case is REMANDED to the Court of Federal Claims.  The Order of the Court of Federal Claims filed on October 5, 1992, dismissing the Tribe's complaint shall be VACATED and the complaint shall be REINSTATED.


3
SO ORDERED.